135 F.3d 779
158 L.R.R.M. (BNA) 2398, 328 U.S.App.D.C. 367
MADISON HOTEL, Appellee,v.HOTEL AND RESTAURANT EMPLOYEES, LOCAL 25 AFL-CIO, Appellant.
No. 96-7270.
United States Court of Appeals,District of Columbia Circuit.
Jan. 28, 1998.

Before EDWARDS, Chief Judge;  WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's Suggestion For Rehearing In Banc, the response thereto, and the vote by a majority of the judges of the court in regular, active service in favor of the suggestion, it is


2
ORDERED that the suggestion be granted.  This case will be reheard by the court sitting in banc on Wednesday, March 18, 1998, at 10 A.M. The judgment filed herein on November 7, 1997 is vacated.  It is


3
FURTHER ORDERED that the parties shall file an additional thirty copies of the briefs, and of the joint appendix, and do so on or before February 11, 1998.